Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Amendment
Applicant’s amendments to the claims filed on 06/24/2022 are acknowledged.
According to the Amendments to the claims, claims 1, 14 and 19 has /have been amended with no new matter added.  Accordingly, claims 1-21 are pending in the application.  An action on the merits for claims 1-21 are as follow.   
The previous 112 (b) Claim Rejections on claim 14 are withdrawn in accordance with applicant's amendment to the claims with no new matter added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the limitation an entire air stream. There is no described about “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element into the front channel” in the specification or shown in any figure, and it is unclear how any kind of air generated by the cooling fan can be defined as “an entire air stream”? therefore, “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element into the front channel” constitute new matter.
	Claim 19 recites the limitation all of the first flow of cooling air. There is no described about “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” in the specification or shown in any figure, it is unclear how any kind of air can be defined as “all of the first flow of cooling air”? therefore, “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” constitute new matter.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element into the front channel”, rendering the claim indefinite; while turning to the specification and drawings for guidance, one finds, Figs. 1-2 shows the structure of cooling fan 26 is completely separated with the structure of cooling element 24. It is unclear how can “an entire air stream generated by the cooling fan passes through and/or passes by the cooling element into the front channel” as claimed? and it is unclear how any kind of air generated by the cooling fan can be defined as “an entire air stream”? Appropriate correction/clarification is required.
Claim 19 recites the limitation “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element”, rendering the claim indefinite; while turning to the specification and drawings for guidance, one finds, Figs. 1-2 shows the structure of cooling fan 26 is completely separated with the structure of cooling element 24. It is unclear how can “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” as claimed? and it is unclear how any kind of air can be defined as “all of the first flow of cooling air”?   Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination, the suggest change will be assume unless otherwise state.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Kataoka et al. (US 2012/0097664 A1).  
Regarding Independent Claim 1, Matsui et al. disclose an induction cooking hob with a cooling system, comprising: 
a casing (case 22, see Figs 1-26) and at least one induction module (induction heating block 33, [0113]) arranged inside said casing,
the casing includes including a bottom plat, a front wall, a rear wall and two lateral walls (case 22 including a bottom plat, a front wall, a rear wall and two lateral walls, see details in Figs 1-26),
the induction module is being spaced from the front wall (induction heating block 33 is being spaced from the front wall 22a, [0112], Figs 9-19), so that a front channel is formed between the induction module and the front wall (a front channel is formed between the induction module 33 and the front wall 22a, Fig 9-19), 
wherein the induction module includes circuitry, a cooling element, and at least one cooling fan (induction heating block 33 includes circuitry- control circuit 15, [0101]; cooling element- blower device 17, [0102]; cooling fan- a sirocco fan is adopted for the blower device 17, [0102]) arranged behind the cooling element (sirocco fan is encompassed by 17, Figs 1-26),
wherein an entire air stream generated by the cooling fan passes through and/or passes by cooling element (an entire air stream generated by sirocco fan of 17 passes through and/or passes by cooling element- blower device 17, see details in Figs 1-26) into the front channel and out of at least one lateral outlet hole, the at least one lateral outlet hole being in a lateral wall of the closest lateral wall (see lateral wall 21, 21a and 21b in Figs 9-19) that is closest to the cooling element;
Matsui et al. disclose the invention substantially as claimed and as discussed above; except wherein the cooling element has a plurality of parallel fins.
	Kataoka et al. further teach an induction cooking hob (Induction heating device, Title) with a cooling element (first cooling fin 16a and second cooling fin 16b and the first cooling blower 17a, [0105], Fig 5) has a plurality of parallel fins (the first cooling fin 16a and the second cooling fin 16b each include plural protruded fins, [0105], Fig 5).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Kataoka et al.’s further teaching of wherein the cooling element has a plurality of parallel fins; because Kataoka et al. teach, in Para. [0105] of providing a cooling element to reduce of pressure losses in cooling air flows, thereby improving the cooling performance.
Regarding claims 2-6, 8-9 and 11-18, Matsui et al. in view of Kataoka et al. teach the invention as claimed and as discussed above, and Matsui et al.  further teach: Claim 2, wherein the at least one lateral outlet hole is arranged in a front portion of the lateral wall that is closest to the cooling element (see 21, 21a and 21b in Figs 9-19).
Claim 3, further comprising at least one flank arranged beside, beneath and/or above the cooling element (a duct 18 arranged beside, beneath and/or above the cooling element- blower device 17, [0102], Figs 18-19), so that the air stream is guided through and/or passes by said cooling element.
Claim 4, wherein the circuitry 15 and the cooling element 17 are arranged side-by-side in a front portion of the induction module (see 15 and 17 are arranged side-by-side in a front portion of 33 in Figs 18-19), wherein at least some components of the circuitry are arranged on the cooling element (switching element 27 are arranged on 17, [0109], Figs 18-19).
Claim 5, wherein the at least one cooling fan is arranged in a rear portion of the induction module (a sirocco fan is arranged in a rear portion of 33, Figs 18-19).
Claim 6, wherein the cooling element includes a structure that said air stream generated by the cooling fan penetrates through and/or passes said cooling element and reaches the front channel. (17 includes a structure that said air stream generated by sirocco fan penetrates through and/or passes said 17 and reaches the front channel, see Figs 18-19).
Claim 8, wherein the casing includes at least one air guide (a radiator plate 10, [0085], a duct 18, [0102], Figs 7 and 17-19, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) arranged inside the front channel, so that the air stream from the cooling element is deflected and guided to said at least one lateral outlet hole (the air stream from 17 is deflected and guided to 21, 21a and 21b in Figs 9-19).
Claim 9, further comprising an air guide in the front channel, wherein the air guide is formed as a vertical sheet element, and wherein said air guide is made of metal and/or plastics (a radiator plate 10, such as aluminum, [0085, 0092], Fig 20).
Claim 11, wherein the induction module is spaced from the lateral wall that is closest to the cooling element, so that a lateral channel is formed between the induction module and said lateral wall that is closest to the cooling element, wherein preferably the bottom plat includes at least one lower outlet hole arranged in a front portion of the lateral channel (see details in Figs 18-19).
Claim 12, wherein the cooling element includes a plurality of cooling fins arranged plane-parallel to each other (17 includes a plurality of cooling fins arranged plane-parallel to each other, Figs 9-15), wherein a plurality of elongated cooling channels are arranged between said cooling fins (the elongated cooling channels of 17s, Fig 9-15), and wherein said elongated cooling channels extend parallel to a connecting line between the cooling fan and an air guide in the front channel (between the sirocco fan and duct 18 in the front channel, [0102], Figs 18-19).
 	Claim 13, wherein the at least one cooling fan (a sirocco fan, [0103]) is a radial cooling fan and blows the air stream from a rear to a front (see Figs18-19).
Claim 14, comprising two said induction modules arranged side-by-side (see two said induction modules arranged side-by-side in Figs 9-15), wherein a first air guide is arranged in front of the cooling element of a first said induction module on a first side, while a second air guide is arranged in front of the cooling element of a second said induction module on a second side (see two set of induction modules arranged in Figs 9 and 13-14), and wherein the first air guide deflects the air stream to the at least one lateral outlet hole in the lateral wall that is closest to the cooling element on the first side, while the second air guide deflects the air stream to the at least one lateral outlet hole in the lateral wall that is closest to the cooling element on the second side (air guides deflect air stream to a first side and a second side respectively in Figs 9 and 13-14), 
and/or wherein the first said induction module on the first side is spaced from the lateral wall on the first side, while the second said induction module on the second side is spaced from the lateral wall on the second side, so that a first lateral channel is formed between the first said induction module and the lateral wall on the first side, and a second lateral channel is formed between the second said induction modules and the lateral wall on the second side (see the detail arrangement in Figs 9 and 13-14).
Claim 15, further comprising a panel, covering an open top side of the casing, and at least one induction coil, connected to the circuitry (heating coil 52, [0013], control circuit 15 for drive controlling, [0113], Figs 1 and 18-19), and wherein the at least one induction coil is arranged between the at least one induction module and the panel (see details in Figs 1-26).
Claim 16, wherein at least one rectifier and/or at least one power unit are arranged on said cooling element (a sirocco fan is adopted for the blower device17, [0103], control circuit for drive controlling the blower device 17, [0113]; Clearly 17 needs a rectifier and/or at least one power unit to functioning properly during operation).
Claim 17, wherein said air guide (a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) is formed as a plane sheet element arranged diagonally inside the front channel and in front of the cooling element (see details in Figs 18-19).
Claim 18, wherein the cooling fins extend vertically downwards, so that the elongated cooling channels are formed between the cooling fins and the bottom plate of the casing (the sirocco fan extend vertically downwards inside 17, so that the elongated cooling channels which is the bottom part of 17s are formed between the sirocco fans and the bottom plate of the casing 22, Fig 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Kataoka et al. (US 2012/0097664 A1) as applied to claim 1, further in view of Koike (JP 2003217814 A).  
Regarding Claim 7, Matsui et al. in view of Kataoka et al. disclose the invention substantially as claimed and as discussed above; except Claim 7, wherein a front portion of the lateral wall that is closest to the cooling element includes a plurality of lateral outlet holes.
Koike further teaches an induction heating cooker (see Title) with lateral walls (lateral walls of main housing 4, [0029], Fig 1) a front portion of the lateral wall that is closest to cooling element (electric blower 13, [0077], Fig 3) includes a plurality of lateral outlet holes (exhaust ports 3a and 3b, [0029], Fig 1). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Kataoka et al. with Koike’s further teaching of Claim 7, wherein a front portion of the lateral wall that is closest to the cooling element includes a plurality of lateral outlet holes; because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Kataoka et al. (US 2012/0097664 A1) as applied to claim 1, further in view of Valencia Betran (EP 2679913 A2).  
Regarding Claim 10, Matsui et al. in view of Kataoka et al. disclose the invention substantially as claimed and as discussed above; except Claim 10, wherein the bottom plat includes at least one lower outlet hole arranged in an outer portion of the front channel, wherein said outer portion is beside the corresponding lateral wall.
Valencia Betran further teaches an induction heating cooker (induction cooktop device, [0017], Fig1) with a bottom plat includes at least one lower outlet hole arranged in an outer portion of a channel (ventilation openings 51a, 53a, [0019], Figs 1 and 3), wherein said outer portion is beside the corresponding lateral wall (see Figs 1 and 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Kataoka et al. with Valencia Betran’s further teaching of Claim 10, wherein the bottom plat includes at least one lower outlet hole arranged in an outer portion of the front channel, wherein said outer portion is beside the corresponding lateral wall because Valencia Betran teaches, in Para. [0019] of providing an induction cooktop device with excellent guiding arrangement and ventilation openings for fast heat dissipation during operation.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Koike (JP 2003217814 A) and Kataoka et al. (US 2012/0097664 A1).  
Regarding Independent Claim 19, Matsui et al. disclose an induction cooking hob comprising: a casing (case 22, see Figs 9-15) having a front wall and opposing lateral side walls; 
a first induction module (first induction heating block 33a, [0253], Figs 9-15) located within, and adjacent a first of said lateral side walls of, said casing; 
said first induction module being spaced from said front wall thus defining a front channel (a front channel is formed between 33a and the front wall 22a, Fig 9-15) between said first induction module and said front wall, and being spaced from said first lateral side wall thus defining a first lateral channel between said first induction module and said first lateral side wall (see Figs 9-15); 
said first induction module comprising a first fan, first circuitry for operating a first induction coil and a first cooling element extending from adjacent said first fan toward said front channel (blower devices 17a [0245], control circuit 15a [0218], heating coil 52, [0013], and a sirocco fan [0103]; Figs 9-15), said first cooling element being thermally coupled to said first circuitry so that heat will be conducted from said first circuitry to said first cooling element (see 17a being thermally coupled to 15a so that heat will be conducted from 15a to 17a, Figs 9-15); 
a first air guide arranged in said front channel and adapted to redirect a first flow of cooling air emanating from said first fan (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19), through said first cooling channels and into said front channel, laterally toward said first lateral side wall (see Figs 9-15), all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element (see details in Figs 1-26) and into said front channel(see 21, 21a and 21b in Figs 9-19); 
Matsui et al. disclose the invention substantially as claimed and as discussed above; except said first cooling element having a plurality of vertically extending and elongated first cooling fins with respective first cooling channels arranged between adjacent pairs of said first cooling fins; and a plurality of first outlet holes in said first lateral channel to provide communication between said first lateral channel and an external environment; wherein said first cooling element has a plurality of parallel fins.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3) having a plurality of vertically extending and elongated first cooling fins (switching guide plate 18 and air direction plate 20, Fig 3) with respective cooling channels arranged between adjacent pairs of said first cooling fins (see Fig 3); and a plurality of first outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) in a channel to provide communication between said channel and an external environment (see Fig 3). 
And Kataoka et al. further teach an induction cooking hob (Induction heating device, Title) with a cooling element (first cooling fin 16a and second cooling fin 16b and the first cooling blower 17a, [0105], Fig 5) has a plurality of parallel fins (the first cooling fin 16a and the second cooling fin 16b each include plural protruded fins, [0105], Fig 5). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Koike’s further teaching of said first cooling element (“said first cooling element” taught by Matsui et al. already) having a plurality of vertically extending and elongated first cooling fins with respective first cooling channels arranged between adjacent pairs of said first cooling fins; and a plurality of first outlet holes in said first lateral channel (“said first lateral channel” taught by Matsui et al. already) to provide communication between said first lateral channel and an external environment because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation; and it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Koike with Kataoka et al.’s further teaching of wherein said first cooling element has a plurality of parallel fins; because Kataoka et al. teach, in Para. [0105] of providing a cooling element to reduce of pressure losses in cooling air flows, thereby improving the cooling performance.
Regarding Claims 20-21, Matsui et al. in view of Koike and Kataoka et al. teach the invention as claimed and as discussed above, and Matsui et al.  further teach:
Claim 20, further disclose, comprising a second induction module (second induction heating block 33b, [0253], Figs 9-15) located within, and adjacent a second of said lateral side walls of, said casing and being arranged in side-by-side relationship with said first induction module (see Figs 9-15); said second induction module being spaced from said front wall thus further defining said front channel between said second induction module and said front wall (see Figs 9-15), and being spaced from said second lateral side wall thus defining a second lateral channel between said second induction module and said second lateral side wall (see Figs 9-15); 
said second induction module comprising a second fan, second circuitry for operating a second induction coil and a second cooling element extending from adjacent said second fan toward said front channel (blower devices 17b [0245], control circuit 15b [0218], and a sirocco fan [0103]; Figs 9-15), said second cooling element being thermally coupled to said second circuitry so that heat will be conducted from said second circuitry to said second cooling element (see 17b being thermally coupled to 15b so that heat will be conducted from 15b to 17b, Figs 9-15); 
a second air guide arranged in said front channel and adapted to redirect a second flow of cooling air emanating from said second fan (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19), through said second cooling channels and into said front channel laterally toward said second lateral side wall (see Figs 9-15); 
Matsui et al. in view of Koike and Kataoka et al. disclose the invention substantially as claimed and as discussed above; except said second cooling element having a plurality of vertically extending and elongated second cooling fins with respective second cooling channels arranged between adjacent pairs of said second cooling fins; and a plurality of second outlet holes in said second lateral channel to provide communication between said second lateral channel and an external environment.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3) having a plurality of vertically extending and elongated first cooling fins (switching guide plate 18 and air direction plate 20, Fig 3) with respective cooling channels arranged between adjacent pairs of said first cooling fins (see Fig 3); and a plurality of first outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) in a channel to provide communication between said channel and an external environment (see Fig 3).
Claims 21, each of said first and second air guides being arranged in front of the associated first or second cooling element (see Fig 9-15), each said first and second air guide (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15 a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) being formed as a vertical sheet that is arrange diagonally with respect to the respective first or second cooling fins of the associated first or second cooling element (a plurality of flow path guiding plates 31e, 31f diagonally with respect to the respective first or second cooling fins of the associated first or second cooling element, [0189], Fig 19), 
Matsui et al. in view of Koike and Kataoka et al. disclose the invention substantially as claimed and as discussed above; except and with respect to the front channel, at least some of said plurality of first outlet holes being disposed in said first lateral side wall, and at least some of said plurality of second outlet holes being disposed in said second lateral side wall.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3), and with respect to the front channel, at least some of plurality of outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) being disposed in lateral side wall (see Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Koike and Kataoka et al. with Koike’s further teaching of Claim 20: said second cooling element (“said second cooling element” taught by Matsui et al. already) having a plurality of vertically extending and elongated second cooling fins with respective second cooling channels arranged between adjacent pairs of said second cooling fins; and a plurality of second outlet holes in said second lateral channel (“said second lateral channel” taught by Matsui et al. already) to provide communication between said second lateral channel and an external environment, and Claim 21: and with respect to the front channel, at least some of said plurality of first outlet holes being disposed in said first lateral side wall (“said first lateral side wall” taught by Matsui et al. already), and at least some of said plurality of second outlet holes being disposed in said second lateral side wall (“said second lateral side wall” taught by Matsui et al. already) because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation.

Response to Arguments
Applicant’s arguments with respect to Claims 1-21 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.
A. The applicant's argument on Remarks page t, namely “Claims 1-21 were rejected under 35 U.S.C. § l 12(a) as failing to comply with the written description requirement and § l 12(b) as being indefinite. Particularly, the action alleges that the
application does not support the features related to "an entire air stream" and "all of the first flow of cooling air" of independent claims 1 and 19, respectively. To support this conclusion, the action notes that the "cooling fan 26 is completely separated with the structure of cooling element 24" in the figures. While this is true, Fig. 2 shows that the cooking module 20 is enclosed by walls on all four sides but for a path over cooling element 24, into the front channel (defined by front wall 14), and out of the outlet holes 32. Thus, while air may pass around the module, the air stream must ultimately flow through the claimed path. This is consistent with the claim 1, which recites that the air "passes through and/or passes by the cooling element into the front channel and out of at least one lateral outlet hole," and claim 9 which substantially recites the same path. The action's apparent assertion that the claims require air from fan 26 must directly and immediately pass through the cooling element 24 is inconsistent with the claims. For at least this reason, the claims are supported by the written description as would be understood by one of ordinary skill. Therefore, it is requested that the rejections be withdrawn”.  
The examiner’s response: while turning to the specification and drawings for guidance, one finds, Figs. 1-2 shows the structure of cooling fan 26 is completely separated with the structure of cooling element 24. It is unclear how can “an entire air stream generated by the cooling fan passes through and/or passes by the cooling element into the front channel” as claimed? and it is unclear how any kind of air generated by the cooling fan can be defined as “an entire air stream”? It is unclear how can “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” as claimed? and it is unclear how any kind of air can be defined as “all of the first flow of cooling air”? (Please see details in above office action).  Therefore, the examiner maintains the rejection.
B. The applicant's argument on Remarks page 8, namely “Accordingly, the blower device 17 cannot be read as the cooling element. Moreover, the blower device 17 is interpreted as both the claimed cooling element and the cooling fan. Such an interpretation is improper as it fails to appreciate the distinct recitations of the elements in the claims”.  
The examiner’s response: Regarding Independent Claim 1, Matsui et al. disclose exactly an induction cooking hob with a cooling system, comprising at least one induction module (induction heating block 33, [0113]), wherein the induction module includes circuitry (circuitry- control circuit 15, [0101]), a cooling element (cooling element- blower device 17, [0102]), and at least one cooling fan (cooling fan- a sirocco fan is adopted for the blower device 17, [0102]) arranged behind the cooling element (sirocco fan is encompassed by 17, Figs 1-26); clearly, the blower device 17 is not interpreted as both the claimed cooling element and the cooling fan by the examiner as the applicant argued.  Therefore, the examiner maintains the rejection.
C. The applicant's argument on Remarks page 9, namely “In rejecting the above-noted feature related to airflow, the action cites only generically to Matsui "Figs. 1-26", with reference to elements of "21, 21a and 21b in Figs. 9-19." No explanation
of how the art is actually interpreted is provided to read on the claimed features is provided. This is itself improper and constitutes a failure to establish a prima facie rejection. That is, 37 C.F.R. § l.104(c)(2) provides that "[t]he pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified." As Applicant's above understanding of Matsui has not been contested by the action, and the action lacks any explanation, there remains at least some question as to how the action reads Matsui to teach the claimed feature. Accordingly, the pertinence of Matsui has not been made clear and thus the action fails to satisfy the requirements of § 1.104(c)(2). 
The examiner’s response: The combination of cited prior art disclosed all the limitations in claims 1-21 as shown above; the reference figs and elements of the cited prior art shown exactly the structural limitations as claimed, and explained how the art actually interpreted to read on the claimed features in this office action shown above; therefore, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761